PER CURIAM.
Peter Grey appeals the denial of his challenge to a scoresheet calculation filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court’s correct analysis of three of his claims overlooks a fourth allegation which is not refuted by the record. Accordingly, we reverse.
Following a brief prison stay, Grey was placed under supervision for convictions which may have grown out of two separate informations, one principally involving burglary and one attempted murder. He appended to his motion the affidavit from the burglary offense case number which alleges violations of that supervision which led to the sentence of which he now complains; he represents that his guidelines scoresheet includes those crimes as well as the attempted murder offenses, for which he denies that he was ever under supervision. His guidelines scoresheet, he maintains, improperly utilized one of these attempted murder offenses as his primary offense at conviction.
The record provided to this court, and the tone of Grey’s motion, hint that a violation of supervision for the attempted murder offenses was disposed of at the same time as the burglary offenses, and that the guidelines scoresheet was properly prepared. Grey, however, has alleged contrariwise, and the record does not refute this. Rule 3.800(a) is the appropriate vehicle to challenge an incorrect classification of the primary offense on a guidelines scoresheet. See Ducharme v. State 690 So.2d 1358 (Fla. 2d DCA 1997). Grey’s extraordinary claim that the score-sheet utilizes a crime which was not the subject of that sentencing proceeding as the primary offense at conviction is cognizable as well in such a collateral proceeding. Accordingly, we affirm the denial of three of Grey’s claims and reverse and remand for the trial court to consider his allegation that his score-sheet improperly utilized as the primary offense a crime which was not before the court at the time for disposition.
Affirmed in part, reversed in part, and remanded.
THREADGILL, A.C.J., and BLUE and GREEN, JJ., Concur.